DETAILED ACTION

Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Jan. 10, 2022 has been entered.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections – 35 U.S.C. § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 12 is rejected under 35 U.S.C. §§ 102(a)(1) and 102(a)(2) as being anticipated by US Patent Application Publication No. 2014/0171546 A1 (herein “Graham”).
Graham describes a polymerization reaction mixture (see Example 1 in ¶¶ [0038]-[0049]) comprising a mixture (see ¶ [0039]) of about 2.4 wt% of the aliphatic glycol polyethylene glycol 300 (see ¶ [0038]) and the monomers polyethylene glycol methyl ether acrylate (see ¶ [0038]), methyl methacrylate, butyl acrylate, and ethylene glycol dimethacrylate, all of which contain carbonyl groups.


Claim Rejections – 35 U.S.C § 103

Claims 1-4, 6-7, and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over US Patent Application Publication No. 2014/0256850 A1 (herein “Gerard”) in view of US Patent No. 5,061,747 (herein “Roach”).
As to claims 1-4, 6, and 13: Gerard describes composite materials (see the abstract) that are useful for various articles (see ¶¶ [0131]-[0132]). The composite materials are made in part from a polymerization reaction mixture (e.g. see Example 1 at ¶¶ [0144]-[0147]) comprising a syrup of about 75 wt% of the monomer methyl methacrylate and about 25 wt% of the (meth)acrylic polymer polymethyl methacrylate (see ¶ [0145]) having a dynamic viscosity of 513 mPa·s (see ¶¶ [0145] and [0097]).
Gerard does not disclose the presently recited exotherm control additive.
Roach describes an aliphatic alcohol and high boiling point hydroxy compound additives that are added to poly methyl methacrylate to improve the ultraviolet radiation resistance of the polymer (see the abstract). Roach describes alcohols such as glycerin (see col. 2, ll. 48-52), and Roach describes amounts of alcohols such as about one half to about two percent by weight of the monomers (see col. 6, ll. 39-41).
One of ordinary skill in the art would have been motivated by Roach to include an alcohol such as glycerin in an amount of about one half to about two percent by weight of the monomers in Gerard’s polymerization reaction mixture in order to improve the ultraviolet radiation resistance of Gerard’s polymer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have included glycerin in an amount of about one half to about two percent by weight of the monomers in Gerard’s polymerization reaction mixture.
As to claim 7: Roach further discloses that the monomers may further include a chain transfer agent, such as about 0.5% of n-dodecylmercaptan (see col. 2, ll. 56-59) in order to control the molecular weight of the resultant polymeric material.
One of ordinary skill in the art would have been motivated to include Roach’s chain transfer agent in Gerard’s polymerization reaction mixture in order to control the molecular weight of the resultant polymeric material. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have include Roach’s chain transfer agent in Gerard’s polymerization reaction.
The present specification indicates that polymerization exotherm may be controlled with the use of chain transfer agents (Spec. p. 2, ll. 3-6), and that chain transfer agents reduce the amount of generated heat (Spec p. 12, ll. 19-20). There is thus a reasonable basis to conclude that Roach’s chain transfer agent would serve to reduce the generated heat (polymerization exotherm). Roach’s chain transfer agent is therefore considered to fall within the scope of the recited exotherm control additives.



Claims 1-4, 6-7, and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over US Patent No. 5,061,747 (herein “Roach”) in view of US Patent Application Publication No. 2014/0256850 A1 (herein “Gerard”).
As to claims 1-2, 4, 6, and 13: Roach describes a polymerization reaction mixture comprising an alkyl methacrylate and an alkyl acrylate (see the “Base Mix of monomers” at col. 2, ll. 30-34), preferably methyl methacrylate and ethyl acrylate, respectively (see col. 2, ll. 32-34) to which about 0.5 to 2.0% of an aliphatic alcohol is added (see col. 2, ll. 42-43) such as ethylene glycol and glycerin (see col. 2, ll. 48-52). The compositions are useful for making molded materials, for example complex molded articles (see col. 2, ll. 15-18).
Roach further includes a disclosure (see claim 1 at col. 6, ll. 39-40) of methods of making compositions including a more generically described alcohol, the disclosure including percentages that are weight percentages.
Roach does not specifically disclose that the cited percentages of aliphatic alcohol such as ethylene glycol and glycerin are weight percentages. Roach also does not disclose the recited syrup.
In light of Roach’s further disclosure of a method including a disclosure of weight percentages, one of ordinary skill in the art would have merely exercised ordinary creativity by making the compositions described by Roach including the additive alcohols in the described amounts as weight percentages. Further, in light of the generically described percentages, one of ordinary skill in the art would have merely exercised ordinary creativity by making the compositions described by Roach including the additive alcohols in the described amounts as measured by any type of percentage, including as a weight percentage.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have made the compositions described by Roach including an aliphatic alcohol such as ethylene glycol and glycerin in an amount of about 0.5 to 2.0% by weight of the monomers.
Gerard describes composite materials (see the abstract) that are useful for various articles (see ¶¶ [0131]-[0132]) that can be made by various molding methods (see ¶ [0109]). The composite materials include fibers as reinforcements (see ¶ [0012]), and the fibrous material is correctly and completely wetted (see ¶ [0013]) to avoid bubbles and voids (see ¶¶ [0015] and [0129]). Wetting or correct impregnation can only be achieved if a resin is sufficiently fluid, and in order to have sufficient fluidity the molecular mass can be reduced (see ¶ [0008]). However, too low a molecular weight has a negative impact on the performance of the composite material (see ¶ [0008]). 
The composite materials are made from a polymerization reaction mixture (e.g. see Example 1 at ¶¶ [0144]-[0147]) comprising a syrup of about 75 wt% of the monomer methyl methacrylate and about 25 wt% of the (meth)acrylic polymer polymethyl methacrylate (see ¶ [0145]) having a dynamic viscosity of 513 mPa·s (see ¶¶ [0145] and [0097]). 
In light of Gerard, one of ordinary skill in the art would have been motivated to make Roach’s polymerization reaction mixture in the form of a syrup comprising the monomer methyl methacrylate and a polymethyl methacrylate as described by Gerard in order to make the composition suitable for making composites materials with a reinforcing fibrous substrate without bubble or void defects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have made Roach’s polymerization reaction mixture in the form of a syrup as described by Gerard.
As to claim 3: Roach further discloses that the monomers preferably include about 96% methyl methacrylate and about 4% ethyl acrylate (see col. 2, ll. 39-41).
Roach does not specifically disclose that the cited percentages of monomers are weight percentages.
In light of Roach’s further disclosure of a method including a disclosure of weight percentages, one of ordinary skill in the art would have merely exercised ordinary creativity by making the compositions described by Roach including the monomers in the described amounts as weight percentages. Further, in light of the generically described percentages, one of ordinary skill in the art would have merely exercised ordinary creativity by making the compositions described by Roach including the monomers in the described amounts as measured by any type of percentage, including as a weight percentage.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have made the compositions described by Roach including the methyl methacrylate in amounts of about 96% and about 4% by weight, respectively, thereby arriving at the presently claimed invention.
As to claim 7: Roach further discloses that the monomers may further include a chain transfer agent, such as about 0.5% of n-dodecylmercaptan (see col. 2, ll. 56-59) in order to control the molecular weight of the resultant polymeric material. 
The present specification indicates that polymerization exotherm may be controlled with the use of chain transfer agents (Spec. p. 2, ll. 3-6), and that chain transfer agents reduce the amount of generated heat (Spec p. 12, ll. 19-20). There is thus a reasonable basis to conclude that Roach’s chain transfer agent would serve to reduce the generated heat (polymerization exotherm). Roach’s chain transfer agent is therefore considered to fall within the scope of the recited exotherm control additives.
Roach does not specifically disclose that the cited percentage of chain transfer agent is a weight percentage.
In light of Roach’s further disclosure of a method including a disclosure of weight percentages, one of ordinary skill in the art would have merely exercised ordinary creativity by making the compositions described by Roach including the chain transfer agent in the described amount as a weight percentage. Further, in light of the generically described percentages, one of ordinary skill in the art would have merely exercised ordinary creativity by making the compositions described by Roach including the chain transfer agent in the described amount as measured by any type of percentage, including as a weight percentage.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have made the compositions described by Roach including the chain transfer agent in an amount of about 0.5% by weight.



Response to Arguments

Applicant’s arguments filed Jan. 10, 2022 (herein “Remarks”) have been fully considered and they are persuasive in part.

The rejections of claims 7 and 12 under 35 U.S.C. § 112(b) that were set forth in the Office action mailed on Aug. 11, 2021 has been withdrawn in light of the amendments of the claims.

Regarding the rejection over Roach in view of Gerard: Applicant argues (middle of p. 7 of Remarks) that Roach is drawn to avoiding yellowing of methyl methacrylate polymers due to ultraviolet radiation exposure and (sentence bridging pp. 7-8 of Remarks) that Gerard does not solve the problem of yellowing.
This argument is unpersuasive because it does not provide a legal or technical explanation as to why Gerard’s disclosure would need to be drawn to avoiding yellowing to be properly combinable with Roach. Roach describes a solution to the issue of yellowing; the argument does not explain why some further solution to the issue of yellowing would be required, and it does not explain why Gerard must be drawn to solving the same problem as Roach.
As set forth in the rejection, Gerard is drawn to methods of making composite materials with complete and correct wetting of fibers to achieve impregnation without bubbles and voids and without a negative impact on the performance of the composite material. Because Roach does not disclose such impregnation processes, Gerard’s disclosure would naturally be pertinent to the modification of Roach’s disclosure to make Roach’s compositions suitable for making complex molded articles by such impregnation processes. 

Applicant presents a citation (bottom of p. 7 of Remarks) to a nonprecedential decision by the PTAB. The examiner declines to comment on nonprecedential decisions, as they are not controlling on the present case.

Applicant argues (middle of p. 8 of Remarks) that the MPEP requires certain analyses under 35 U.S.C. § 103. This argument is unpersuasive because it is incorrect. The cited analyses are exemplary rationales recognized by the Supreme Court in KSR, but other rationales to support a conclusion of obviousness may be relied upon. See MPEP 2143(I).

Applicant also presents statements (bridging pp. 8-9 of Remarks) regarding predictability and expectation of success. Applicant’s statements are unpersuasive because they do not include any articulated argument as to why the proposed modifications of the references would lack a reasonable expectation of success.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A HUHN/Primary Examiner, Art Unit 1764